United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2801
                                   ___________

Li, Qiu Yan,                            *
                                        *
            Petitioner,                 *
                                        * Petition for Review of
      v.                                * an Order of the Board
                                        * of Immigration Appeals.
                    1
Eric H. Holder, Jr., United States      *
Attorney General,                       *
                                        *    [UNPUBLISHED]
            Respondent.                 *
                                   ___________

                             Submitted: October 29, 2009
                                Filed: November 3, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Chinese citizen Qui Yan Li (Li) petitions for review of an order of the Board
of Immigration Appeals (BIA), affirming an Immigration Judge’s denial of her
application for asylum, withholding of removal, and relief under the Convention
Against Torture (CAT) based on her violation of China’s family-planning policies.
We deny the petition.


      1
       Eric H. Holder, Jr. has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
       Substantial evidence supports the BIA’s determination that, even assuming the
truth of Li’s testimony, she failed to show that she suffered persecution on account of
a protected ground. See Khrystotodorov v. Mukasey, 551 F.3d 775, 781 (8th Cir.
2008) (standard of review). Li failed to present evidence that the temporary
intrauterine device (IUD) she received was implanted with physical force or abuse, see
Li v. Gonzales, 405 F.3d 171, 179 (4th Cir. 2005) (finding no persecution absent
record evidence that procedure used to implant IUD at government’s request differed
from voluntary IUD insertion), or that the fine imposed for the birth of her second
child constituted a severe economic burden, see Beck v. Mukasey, 527 F.3d 737, 740
(8th Cir. 2008) (economic restrictions can constitute persecution if so severe that they
constitute real threat to life or freedom).

       Further, Li failed to offer credible, specific evidence that a reasonable person
in her position would fear forcible sterilization if returned to China, and in fact, some
of the evidence she offered belies her fear. See Makatengkeng v. Gonzales, 495 F.3d
876, 881 (8th Cir. 2007) (burden); Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005)
(per curiam) (without solid record support for alien’s assertion that he would be
persecuted, his fear was speculative at best). Li similarly presented no evidence to
support her belief that the birth of her third child in the United States makes her a
more likely candidate for forcible sterilization in China. Finally, because Li failed to
prove her asylum claim, she failed to meet the higher burden of proof for withholding
of removal and CAT relief. See Makatengkeng, 495 F.3d at 885.

      Accordingly, we deny the petition.
                     ______________________________




                                          -2-